Citation Nr: 9924757	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
September 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In May 1998, the Board remanded this matter to the RO for 
further development.  This Board is satisfied that the RO has 
complied with the Remand directives.  


FINDING OF FACT

Chronic tinea pedis and cruris and onychomycosis of the 
toenails had their onset during the veteran's service in 
Vietnam as a combat infantryman.  


CONCLUSION OF LAW

Chronic tinea pedis and cruris and onychomycosis of the 
toenails were incurred during active service.  38 U.S.C.A 
§§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§§  3.303(b), 3.304(d) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998). The 
chronicity provisions of  38 C.F.R. 3.303(b) are applicable 
where evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. 3.303(b) 
if the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.   Savage v. Gober, 
10 Vet.App. 488 (1997) 
 
Under the provisions of 38 U.S.C.A. § 1154(b), service 
connection may be established in the absence of confirming 
service medical record entries where there is satisfactory 
lay or other evidence that an injury or disease was acquired 
in combat, if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  See 
38 C.F.R. § 3.304(d) (implementing the statute).  The United 
States Court of Appeals for Veterans Claims has held that 
"satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Caluza; see Collette 
v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).

Once a combat veteran's claim for service connection of a 
disease or injury alleged to have been incurred in or 
aggravated in combat service is well grounded, then, under 
section 1154(b), the claimant prevails on the merits unless 
VA produces "clear and convincing evidence" to the 
contrary-that is, unless VA comes forward with more than a 
preponderance of the evidence against the claim. Arms v. 
West, 12 Vet.App. 188 (1999)  
 
The report of the veteran's entrance examination in August 
1969 is negative for a history, complaints, findings, or 
diagnoses pertaining to a skin disease.  On examination, the 
skin was normal.  In August 1970, the veteran was seen for a 
boil on the left elbow, which subsequently healed.  In 
September 1970, jungle rot from the previous site of the 
abscess on the left elbow was found.  Superficial inflamed 
lesions of both hands were recorded in October 1970.  When 
examined for separation in September 1971, the veteran's skin 
was found to be normal.  

Private treatment records dated from August 1977 to September 
1990 provide that the veteran was seen for recurrent ringworm 
of the inguinal area, thigh, and buttock.  A VA Agent Orange 
examination report dated in March 1991 reflects that the 
veteran complained of a rash in his groin area and between 
his toes since service.  The impression was tinea cruris and 
tinea pedis.  A VA treatment record dated in August 1991 
reflects that the veteran had probable tinea pedis and 
maceration.  

On examination in April 1997, the veteran reported no 
recurrence of the left elbow boil, but a recurrence of jungle 
rot in the groin area and on both feet.  The diagnosis was no 
boils on the elbow found and tinea pedis.  Additional VA 
records dated in April 1997 reflect that the veteran reported 
a history of a rash on both feet since Vietnam which the 
veteran claimed never cleared.  When examined by VA in 
September 1998, the veteran indicated that he has had 
scaliness and itchiness in the feet and groin area since 
Vietnam.  The diagnosis was chronic tinea cruris and pedis 
and chronic fungus/hyphae of the groin and feet.  In an 
addendum to the September 1998 examination dated in November 
1998, the examiner stated that medication had resulted in 
dramatic improvement in the veteran's tinea pedis and cruris. 
Onychomycosis of the toenails was also present. None of these 
conditions were thought to be related to Agent Orange 
exposure and were not reflected in the veteran's service 
medical records. 

As the veteran was a combat infantryman during his tour of 
duty in Vietnam, his accounts of experiencing skin problems 
in service are considered credible. Both his personal 
statements and post service treatment records show a 
continuity of ongoing skin pathology involving the feet and 
groin. Current medical reports confirm that he has chronic 
tinea pedis and cruris and onychomycosis of the toenails. 
Accordingly, his claim for service connection is well-
grounded. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(b), 
3.304(d); Epps, Savage. Further, as clear and convincing 
evidence to the contrary has not been presented, it must be 
concluded that the veteran's current skin disorders, tinea 
cruris and pedis and onychomycosis of the toenails, had their 
onset during his period of military service and thus warrant 
service connection. 38 U.S.C.A §§ 1110, 1154(b), 5107(a) 
(West 1991); 38 C.F.R. §§  3.303(b), 3.304(d); Arms.


ORDER

Service connection for tinea pedis and cruris and 
onychomycosis of the toenails is granted.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

